Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the ligand" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected due to its dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 is interpreted to further modify the optional selection of substituted aromatic ring to require at least one of the substitutions to be “an alkyl substituted with one or more of hydroxyl, carboxyl, amine, or sulfonyl; C2-C6; polyol; OR3; SR3; S(=O)R3; S(=O)2R3; NR9R10; CH2(OCH2CH2)xOCH3; C(=O)R4; and/or sulfonyl.” However, in Claim 2 when R11 and R12 are selected to be substituted the substitution allows for a broader range of "optionally substituted alkyl; alkenyl; alkynyl; aryl; aralkyl; heterocyclyl; or heteroaryl; C2-C6 OR3; SR3; S(=O)R3; S(=O)2R3; NR9R10; CH2(OCH2CH2)xOCH3; C(=O)R4; halogen; nitro; cyano; sulfonyl; and perfluoroalkyl; and n and m are integers, independently, ranging between 0 and 4.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is interpreted to further modify the optional selection of substituted aromatic ring to require at least one of the substitutions to be “an alkyl substituted with one or more of hydroxyl, carboxyl, amine, or sulfonyl; C2-C6; polyol; OR3; SR3; S(=O)R3; S(=O)2R3; NR9R10; CH2(OCH2CH2)xOCH3; C(=O)R4; and/or sulfonyl.” However, in Claim 9 the Ary1 and Ary2 can be unsubstituted or substituted with no further limitation on the type substituents which is broader than the limitations of Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claim 1 is interpreted to further modify the optional selections of a substituted aromatic ring or a substituted heteroaromatic ring to require at least one of the substitutions to be “an alkyl substituted with one or more of hydroxyl, carboxyl, amine, or sulfonyl; C2-C6 polyol; OR3, SR3, S(=O)R3, S(=O)2R3, NR9R10, CH2(OCH2CH2)xOCH3, C(=O)R4, and/or sulfonyl.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miernik et al. (Inorganica Chimica Acta, 205 (1993) 231-237).

Regarding claim 1, Miernik discloses the Cu(CMA)2(H2O)2 (see Abstract and Fig. 2), where CMA- is 9,10-dihydro-9-oxo-10-acridineacetate ion the structure of CMA- is reproduced from Fig. 1 below (see Abstract and Fig. 1). Miernik’s complex Cu(CMA)2(H2O)2 corresponds to the claim limitation “a coordination compound comprising at least one ligand… having a formula of Structure 1.” Miernik’s CMA- ligand has two aryl groups which are bridged by a carbonyl corresponding to the claim limitation “a bridged structure.” Miernik’s CMA- ligand meets the limitations of claimed Structure 1 with the Ary1 and Ary2 being unsubstituted aromatic rings as shown below. Further, Miernik’s CMA- ligand has the corresponding structure of the claimed Z is NR8 is which R8 represents an alky substituted with a carboxyl. 
  
Regarding claim 2, Miernik’s CMA- ligand discloses Ary1 and Ary2 are phenyl and R11 is an H and n is 4 which is within the claimed range, and R12 is an H and m is 4 which is within the claimed range (see Fig. 1 below). Therefore, the CMA- ligand of Miernik teaches the limitations of the claimed Structure 3.

Regarding claim 3, Miernik’s CMA- ligand of the Cu(CMA)2(H2O)2 complex discloses the corresponding structure of the claimed Z is NR8 is when R8 represents an alky substituted with a carboxyl (see Fig. 1 below). 

Regarding claim 9, Miernik’s CMA- ligand of the Cu(CMA)2(H2O)2 complex discloses has two substituted or unsubstituted phenyl groups corresponding to Ary1 and Ary2 (see Fig. 1 and Fig. 2).
 
Regarding claim 10, Miernik discloses the Cu(CMA)2(H2O)2. For this complex, the value for g in the component Dg is 0 which is within the claimed range. Miernik’s complex of teaches a having at least three ligands corresponding to L1, L2, and L3. The complex of Miernik further teaches at least one of L1, L2, and L3 is CMA- which corresponds to claimed Structure 1 . 

Regarding claim 12, Miernik discloses the Cu(CMA)2(H2O)2 which reads on the claimed limitation of “at least two of L1, L2, and L3 is the bridged compound.”



    PNG
    media_image1.png
    498
    663
    media_image1.png
    Greyscale

Fig. 1 (Miernik’s CMA- ligand)



Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazquez et al. (Spectrochimica Acta, Part A: Molecular and Biomolecular Spectroscopy, 30A, 10, (1974), 2021-2026).

Regarding claim 1, Vazquez discloses a cadmium adduct of thioxanthone sulfoxide (third to last entry of Table 1) corresponding to the claim limitation “a coordination compound comprising at least one ligand … having a formula of Structure 1.” The thioxanthone sulfoxide structure has two aryl groups which are bridged by a carbonyl corresponding to the claim limitation “a bridged structure.” Vazquez discloses the structure of thioxanthone sulfoxide is shown in Fig. 1 (reproduced and annotated below) in which X is CO and Y is SO. The thioxanthone sulfoxide cadmium adduct is detailed in the third to last entry of Table 1. As indicated below, Vazquez discloses the corresponding structures of Ary1 and Ary2 are unsubstituted aromatic rings and Z is SO. Therefore, the thioxanthone sulfoxide of Vazquez meets the limitations of claimed Structure 1. 

Regarding claim 2, the thioxanthone sulfoxide of Vazquez discloses Ary1 and Ary2 are phenyl and R11 is an H and n is 4 which is within the claimed range, and R12 is an H and m is 4 which is within the claimed range (see annotated Fig. 1 below). Therefore, the thioxanthone sulfoxide of Vazquez teaches the limitations of the claimed Structure 3.

Regarding claim 5, Vazquez discloses in the cadmium adduct of thioxanthone sulfoxide the Z is S(=O) (see pg2022/2nd sentence).

    PNG
    media_image2.png
    467
    626
    media_image2.png
    Greyscale

Vazquez Fig. 1







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer et al. (GB1129029A) with Winter (US 2002/0055644 A1) as an evidentiary reference. 

Regarding claim 1, Boehringer discloses the formula (I) reproduced below (see Pg1/C(left/L15-29)). Boehringer teaches the compounds of formula (I) are for pharmacological use and is circulatory-stimulating (see Pg1/C(left)/L30-33). As evidence by Winter, anthrone type compounds for complexes with the iron in heme (see Winter Figure 4 and [0042]).  The complex of heme with Boehringer’s formula (I) as a ligand corresponds to the claim limitation “a coordination compound comprising at least one ligand… having a formula of Structure 1.” Boehringer’s formula (I) has two aryl groups which are bridged by a carbonyl corresponding to the claim limitation “a bridged structure.” Boehringer further teaches several suitable embodiments include compounds represented by the formula (I) when X represents a carbonyl group and R1-R3 can represent hydrogen atoms. Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected X represents a carbonyl group and R1-R3 can represent hydrogen atoms in formula (I) of Boehringer because he teaches that these are suitable configurations for the compounds of his invention. 
The corresponding structures of Ary1 and Ary2 are unsubstituted aromatic rings and Z is CR1R2 in which R1 represent H and R2 represents an alkyl group substituted with an amine.  

Regarding claim 2, Boehringer’s modified formula (I) meets the limitations of claimed Structure 3 where R11 and R12 are H and the values for n and m are 4 which is within the claimed range. 

Regarding claim 7, Boehringer’s modified formula (I) teaches the corresponding structure of Z is CR1R2 in which R1 represent H and R2 represents an alkyl group substituted with an amine.

    PNG
    media_image3.png
    251
    232
    media_image3.png
    Greyscale

Boehringer Formula (I)

Claim(s) 1-2, 4, 6, 8, 9-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esswein et al (US 2014/0028261 A1) in view of Cabrera et al. (J. Phys. Chem. C 2015, 119, 15882−15889) and further in view of Okahara et al. (US 2003/0068561 A1) with evidentiary reference Shelepin et al. (J Struct Chem 7, 207–213 (1967)).

Regarding claim 1, Esswein teaches titanium metal complexes as a redox active material in flow batteries (see Abstract, see also Table 1). Esswein further discloses the embodiment Ti(catecholate)32- (see 2nd entry in Table 1). Esswein does not teach that the coordination compound(s) of his invention comprise a ligand of claimed Structure 1.
To solve the same problem of providing redox active metal complexes for a redox flow battery, Cabrera teaches a metal complex comprising redox active ligands (Scheme 1). Cabrera teaches that metal complexes comprising redox active ligands provide the benefits of improving energy density by enabling multielectron redox chemistry at the metal center and ligand (see pg15882/C(right)/2nd ¶-pg15883/C(left)/1st ¶).
To solve the same problem of providing redox active molecules for inclusion into a battery electrolyte (see Title, Abstract, and [0006]), Okahara teaches an organic compound additive to function as a red-ox shuttle with the general formula (1) which is reproduced and annotated below (see Abstract).  As indicated below, formula (I) of Okahara teaches is a compound with two aryl groups. Okahara further teaches several suitable embodiments include compounds represented by the formula (I) when Y represents -CO and X represents -O-, -S-, or -SO2. Okahara further teaches R1-R8 can represent hydrogen (see Abstract). Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected Y to represent -CO, X to represent -O-, -S-, or -SO2 and R1-R8 to represent hydrogen in formula (I) of Okahara because he teaches that these are suitable configurations for the compounds of his invention. 
Absent a persuasive showing of secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replace one of the bidentate catecholate ligands of Esswein with two of the redox active modules of Okahara (monodentate binding mode in the axial positions of a octahedral geometry as evidenced by Shelepin in the first figure on pg211), based on Cabrera's disclosure that doing so would increase the energy density by allowing for multielectron transfers at the metal and at the ligand. This renders obvious the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2. 

Regarding claim 2, modified Esswein teaches adapted Okahara’s formula (I) as a ligand which meets the limitations of claimed Structure 3 where R11 and R12 are H and the values for n and m are 4 which is within the claimed range (see Okahara’s Abstract).

Regarding claim 4, modified Esswein teaches the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2. Several suitable embodiments of Okahara’s formula (I) include when X represents -S- (see Abstract) corresponding to the claimed Z is S. Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected X of formula (I) of Okahara to represent -S- because he teaches that these are suitable configurations for the compounds of his invention. 

Regarding claim 6, Okahara teaches several suitable embodiments include when X represents -SO2 corresponding to the claimed Z is SO2. Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected X of formula (I) of Okahara to represent -SO2 because he teaches that these are suitable configurations for the compounds of his invention. 

Regarding claim 8, Okahara teaches several suitable embodiments for his formula 1 include when X represents -O- corresponding to the claimed Z is O (see Abstract). Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected X of formula (I) of Okahara to represent -O- because he teaches that these are suitable configurations for the compounds of his invention. 

Regarding claim 9, modified Esswein teaches Ti(catecholate)2(adapted Okahara’s formula (I))2 in which adapted Okahara’s formula (I) has two substituted or unsubstituted phenyl groups corresponding to Ary1 and Ary2 (see Abstract).
 
Regarding claim 10, modified Esswein teaches the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2. For this complex, the value for g in the component Dg is 0 which is within the claimed range (see Okahara’s Abstract). The complex of modified Esswein teaches a complex of at least three ligands corresponding to L1, L2, and L3. The complex of modified Esswein further teaches at least one of L1, L2, and L3 have the adapted Okahara’s formula (I) which corresponds to claimed Structure 1. 

Regarding claim 11, modified Esswein teaches is a titanium metal complex.

Regarding claim 12, modified Esswein teaches the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2 which reads on the claimed limitation of “at least two of L1, L2, and L3 is the bridged compound.”

Regarding claim 14, modified Esswein teaches the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2 which reads on the claimed limitation of “at least one of L1, L2, and L3 is a catecholate ligand.”

Regarding claim 15, modified Esswein teaches the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2 which reads on the claimed limitation of “at least two of L1, L2, and L3 are a catecholate ligand.”

Regarding claim 16, Esswein teaches several suitable embodiments of ligands for his metal complexes include ascorbate, citrate, a glycolate, polyol, gluconate, glycinate, α-hydroxyalkanoate, β-hydroxyalkanoate, γ-hydroxyalkanoate, malate, maleate, a phthalate, sarcosinate, salicylate, or lactate (see [0071]). 
Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected one of the listed ligands above to switch with one of the catecholate ligands of the titanium metal complex Ti(catecholate)2(adapted Okahara’s formula (I))2 because Esswein teaches that these are suitable ligands for the complexes of his invention. 

Regarding claims 17 and 18, as best the Examiner understands the claims with respect to the 112b rejection above, Okahara teaches several suitable embodiments for his formula 1 include when R1-R8 can be independently selected to be a phenyl group (see Abstract) corresponding to the claimed 6- membered aryl. Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected X of formula (I) of Okahara to represent -O- because he teaches that these are suitable configurations for the compounds of his invention. 
Because claims 18 merely modifies an optional limitation of claim 17, it is the Examiner's position that Okahara further teaches the limitations of claim 18.
 
Regarding claim 19, Okahara teaches his formula (I) compounds are additives into the electrolyte solution (see Abstract) the metal complexes of Esswein also reside in the electrolyte solution (see Abstract). Absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have both the adapted Okahara formula (I) and the modified Esswein’s titanium metal complex, Ti(catecholate)2(adapted Okahara’s formula (I))2, present in the electrolyte solution corresponding to the claimed composition “further comprising an unbound form of the bridged compound.” 

Regarding claim 20, Esswein teaches the metal complexes of his disclosure are disposed in aqueous electrolytes (see Abstract).

    PNG
    media_image4.png
    366
    609
    media_image4.png
    Greyscale

Okahara’s formula (I)

Claim(s) 1-2, 8, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiura et al. (US 2014/0146247 A1) in view of Balta et al (European Polymer Journal 46.6 (2010): 1374-1379). 

Regarding claim 1, Nishiura discloses an organic metal complex including xanthone in a ligand (see Abstract).  Nishiura further discloses an embodiment C01 with the structure reproduced below (see Table 1). The ligand of Nishiura’s C01 has two aryl groups that are bridged by a carbonyl corresponding to the claim limitation “a bridged compound.” As shown below, Nishiura’s C01 structure has Ary1 as an unsubstituted aromatic ring and Ary2 which is a substituted aromatic ring. As shown below, C01 of Nishiura discloses Z is O. C01 of Nishiura does not teach that one of the substitutions on Ary1 or Ary2 is “an alkyl substituted with one or more of hydroxyl, carboxyl, amine, or sulfonyl; C2-C6 polyol; OR3, SR3, S(=O)R3, S(=O)2R3, NR9R10, CH2(OCH2CH2)xOCH3, C(=O)R4, and/or sulfonyl.” . 
To solve the same problem of utilizing xanthrone derivatives for photochemistry applications, Balta teaches a carboxymethoxy substituent in the 2 position (see Abstract, see also Fig.1) corresponding to the claim limitation that if substituted Ary1 or Ary2 is substituted with one or more of “an alkyl substituted with one or more of… carboxyl”. Balta further teaches the inclusion of the carboxymethoxy substituent allows for photoinitiated polymerization (see Abstract). 
Absent a persuasive showing of secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the carboxymethoxy substituent as taught by Balta on the xanthone based ligand of Nishiura’s C01 in order to allow for photoinitiated polymerization.

Regarding claim 2, the structure of modified Nishiura’s C01 as shown below meet the limitations of Structure 3 in which R11 represents H with n being 2 which is within the claimed range. Furthermore, R12 represents the carboxymethoxy substituent as taught by Balta corresponding to the claimed OR3 where R3 is an alkyl substituted with a carboxyl with m being 1 which is within the claimed range.   

Regarding claim 8, as indicated below modified Nishiura’s C01 teaches Z is O.  

Regarding claim 10, the structure of modified Nishiura’s C01 teaches the value for g in the claimed component Dg is 0 which is within the claimed range. The complex of modified Nishiura’s C01 teaches a complex of at least three ligands corresponding to L1, L2, and L3. The complex of modified Nishiura’s C01 further teaches at least one of L1, L2, and L3 have a xanthone derivative which corresponds to claimed Structure 1. 

Regarding claim 13, modified Nishiura’s C01 teaches that L1 L2 and L3 include the claimed bridged compound.


    PNG
    media_image5.png
    187
    357
    media_image5.png
    Greyscale

Nishiura’s C01 (see Table 1)
  


Relevant Prior Art
Winter (US 2002/0055644 A1) discloses xanthone analogs with the general formula X1 (see [0043]) which form complexes with the iron in heme (see [0042], see also Figure 4). In formula X1, A represents oxygen, sulfur, or N-R' where R' is H. R1-R8 are independently selected from the group consisting of H, substituted alkyl (such as alkylamine, alkylthio, and substituted alkyls having two or more of such substituents, alkoxylamine, dialkylaminoalkoxy, such as diethylaminoethoxy, and alkoxy groups having two or more of such substituents) or amino.


    PNG
    media_image6.png
    557
    968
    media_image6.png
    Greyscale



Luan et al. (Chinese Journal of Chemistry, 2008, 26, 2185—2190). Luan teaches Ni(II) complex of thiaxanthone reproduced below (see Abstract and Scheme 1).

    PNG
    media_image7.png
    724
    1343
    media_image7.png
    Greyscale


Ojida et al (J. Am. Chem. Soc. 2008, 130, 12095–12101). Ojida discloses the xanthene-based Zn(II) complex reproduced below (see Title and Scheme 2).


    PNG
    media_image8.png
    792
    1093
    media_image8.png
    Greyscale






Lee et al. (J. of Organomet. Chem., 267 (1984) 157-170). Lee discloses the ferrocene type xanthene or thioxanthene complexes III, IV, and V reproduced below (see Summary and pg158).  


    PNG
    media_image9.png
    219
    660
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:00-4:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.C./
Kayla ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721